        Case 7:20-cv-03565-PMH Document 18 Filed 06/29/20 Page 1 of 37




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


 SLATE HILL DAYCARE CENTER INC., on SECOND AMENDED CLASS ACTION
 behalf of itself and all others similarly situated,
                                                     COMPLAINT
        Plaintiff,                                   JURY TRIAL DEMANDED
                v.                                   No. 7:20-cv-03565

 REPUBLIC-FRANKLIN INSURANCE
 COMPANY,

                Defendant.


       Plaintiff Slate Hill Daycare Center Inc. (“Plaintiff” or “Slate Hill”) brings this Second

Amended Complaint on behalf of itself and all others similarly situated (the “Class”), alleging

relief against Defendant Republic-Franklin Insurance Company (“Defendant” or “Republic-

Franklin”) and avers as follows:

                                   NATURE OF THE CASE

       1.      This is a class action seeking declaratory relief arising from Plaintiff’s and members

of the class’ contracts of insurance with the Defendant.

       2.      In light of the Coronavirus global pandemic and state and local orders mandating

that all non-essential in-store businesses must shut down, and the suffering of physical harm and

impact and damages, within Plaintiff’s business premises and/or within the immediate area

surrounding and outside its business premises, Plaintiff was forced to suspend its regular business

to customers on March 20, 2020.

       3.      Plaintiff’s and class members’ insurance policies (“Policies”) provide coverage for

all non-excluded business losses, and thus provide coverage here.




                                                 1
         Case 7:20-cv-03565-PMH Document 18 Filed 06/29/20 Page 2 of 37




        4.      As a result, Plaintiff and members of the class are entitled to declaratory relief that

their businesses are covered for all business losses that have been suffered and sustained

                                         JURISDICTION

        5.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332(d) because (1) this matter exceeds $5,000,000, (2) the action is a class action, (3) there are

members of the class diverse from Defendant, and (4) there are more than 100 class members.

        6.      This Court has personal jurisdiction over Defendant Republic-Franklin. At all

relevant times Defendant has engaged in substantial business activities in the State of New York.

At all relevant times Defendant transacted, solicited, and conducted business in New York through

its employees, agents, and/or sales representatives, and derived substantial revenue from such

business in New York. Defendant purposefully availed itself of personal jurisdiction in New York

because it contracted to provide insurance to Plaintiff and Class members in New York which is

the subject of this case. Defendant’s principal place of business and headquarters are located in

Ohio.

        7.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1) because

Defendant are residents of this District, because Defendant transacts business in this District, and

because a substantial part of the events giving rise to this claim, including drafting of Defendant’s

insurance policy language, occurred in this District.

                                             PARTIES

        8.      Plaintiff Slate Hill is a New York corporation with its principal place of business

in New York. At all relevant times, Plaintiff Slate Hill has been authorized to do business in the

State of New York. Slate Hill owns, operates, manages, and/or controls two daycare centers (The

Kids Place and The Kids Place for Little Tykes), both of which are located at 2920 Route 6, Slate



                                                  2
         Case 7:20-cv-03565-PMH Document 18 Filed 06/29/20 Page 3 of 37




Hill, New York 10973. The Kids Place operates in Suites 6 and 7 while The Kids Place for Little

Tykes operates in Suite 1.

        9.      At all relevant times, Defendant Republic-Franklin issued a business interruption

policy to Plaintiff for its property.

        10.     Defendant Republic-Franklin is an insurance company whose headquarters and

principal place of business are in Ohio.

        11.     At all relevant times, Defendant issued an insurance policy to Plaintiff Slate Hill

(policy number is 5306585) that included coverage for business interruption losses, incurred by

Plaintiff from December 23, 2019 until December 23, 2020. See Policy, attached hereto as Exhibit

1.

        12.     The policy for Slate Hill, currently in full effect, includes coverage for, among other

things, business personal property, business income, special business income, and professional

business income.

        13.     Plaintiff submitted a claim for a business loss pursuant to its policy, seeking

coverage under the policy. Defendant rejected Plaintiff’s business loss and business interruption

claims and other claims, contending, inter alia, that Plaintiff did not suffer physical damage to its

property directly and stating other reasons why Plaintiff is not purportedly entitled to coverage for

the losses and damages claimed.

        14.     The claims asserted by Plaintiff Slate Hill are similar to other class members’

business losses for the closure of their daycare centers. The rejection of their losses by Defendant

because there was no physical damage to the property and the Virus Exclusion are invalid.

Defendant’s denials are in violation of their policies. The Virus Exclusion does not exclude




                                                  3
          Case 7:20-cv-03565-PMH Document 18 Filed 06/29/20 Page 4 of 37




coverage for losses associated with this pandemic and Plaintiff has suffered physical damage or

loss.

                                   FACTUAL BACKGROUND

  I.     Insurance Coverage

         15.   Defendant entered into a contract of insurance with Plaintiff and Class Members,

whereby payments were made to Defendant in exchange for Defendant’s promise to indemnify

Plaintiff and Class Members for losses including, but not limited to, business income losses at

Plaintiff’s Insured Property.

         16.   Slate Hill’s Insured Property is covered under the Policy issued by Defendant. See

Ex. 1.

         17.   The Policy provides, among other things property, business personal property,

business income and extra expense, contamination coverage, and additional coverages.

         18.   Plaintiff and Class Members faithfully paid policy premiums to Defendant,

specifically to provide, among other things, additional coverages in the event of business

interruption or closures for a variety of reasons, including by order of Civil Authority.

         19.   Under the Policy, business interruption insurance coverage is extended to apply to,

inter alia, the actual loss of business income sustained, and the actual, necessary and reasonable

extra expenses incurred.

         20.   The Policy is an all-risk policy, insofar as it provides that covered causes of loss

under the policy means direct loss or damage unless the loss is specifically excluded or limited in

the Policy.

         21.   An all-risk policy such as that purchased by Plaintiff and class members is one that

protects against catastrophic events, such as the one occurring now, involving the global COVID-



                                                   4
          Case 7:20-cv-03565-PMH Document 18 Filed 06/29/20 Page 5 of 37




19 Pandemic that has resulted in the widespread, omnipresent and persistent presence of COVID-

19 in and around Plaintiff’s Insured Property, including adjacent properties.

         22.    Plaintiff’s all-risk policy includes coverage for business interruption, which is

standard in most all-risk commercial property insurance policies, along with coverage for extended

expenses.

         23.    Plaintiff purchased the Policy expecting to be insured against losses, including, but

not limited to, business income losses at the daycare.

         24.    Plaintiff purchased, among other coverages, business interruption coverage for

closure by Order of Civil Authority.

         25.    Based upon information and belief, the Policy provided by Defendant included

language that is essentially standardized language adopted from and/or developed by the ISO

(“Insurance Service Office”). The ISO, founded in 1971, provides a broad range of services to the

property and casualty insurance industry. In addition to form policies, ISO collects and manages

databases containing large amounts of statistical, actuarial, underwriting, and claims information,

fraud-identification tools, and other technical services. ISO describes itself as follows: “ISO

provides advisory services and information to many insurance companies. … ISO develops and

publishes policy language that many insurance companies use as the basis for their products.” ISO

General Questions, Verisk, https://www.verisk.com/insurance/about/faq/ (last visited June 5,

2020);         see     also       Insurance           Services     Office       (ISO),       Verisk,

https://www.verisk.com/insurance/brands/iso/ (last visited June 5, 2020).

         26.    The language in the Policy is language that is “adhesionary” in that Plaintiff was

not a participant in negotiating or drafting its content and provisions.




                                                  5
         Case 7:20-cv-03565-PMH Document 18 Filed 06/29/20 Page 6 of 37




        27.     Plaintiff possessed no leverage or bargaining power to alter or negotiate the terms

of the Policy, and more particularly, Plaintiff had no ability to alter, change or modify standardized

language derived from the ISO format.

        28.     Upon information and belief, the “Virus Exclusion” in the Policy was never

intended by the ISO nor Defendant to pertain to a situation like the present global Pandemic of the

Coronavirus and therefore does not apply to exclude coverage in this matter.

        29.     Upon information and belief, the Virus Exclusion in the policy was developed by

the ISO in response to the SARS situation that occurred in or around 2005-2006, which was not a

Pandemic and not a global Pandemic as is the present COVID-19 Pandemic situation, and therefore

was never intended to exclude coverage for a circumstance as presented in this matter.

        30.     Further, the Virus Exclusion was first permitted by state insurance departments due

to misleading and fraudulent statements by the ISO that property insurance policies do not and

were not intended to cover losses caused by viruses, and so the Virus Exclusion offers mere

clarification of existing law. To the contrary, before the ISO made such baseless assertions, courts

considered contamination by a virus to be physical damage. Defendant’s use of the Virus

Exclusion to deny coverage here shows that the Virus Exclusion was fraudulently adopted,

adhesionary, and unconscionable. See https://www.propertycasualty360.com/2020/04/07/here-

we-go-again-virus-exclusion-for-covid-19-and-insurers/ (last visited June 12, 2020).

        31.     The Virus Exclusion applies only to “loss or damage caused by or resulting from

any virus, bacterium or other microorganism that induces or is capable of inducing physical

distress, illness or disease.”




                                                  6
        Case 7:20-cv-03565-PMH Document 18 Filed 06/29/20 Page 7 of 37




       32.     Plaintiff purchased the Policy with an expectation that it was purchasing a policy

that would provide coverage in the event of business interruption and extended expenses, such as

that suffered by Plaintiff as a result of COVID-19.

       33.     At no time had Defendant, or its agents, notified Plaintiff that the coverage that

Plaintiff had purchased pursuant to an all-risk policy that included business interruption coverage,

had exclusions and provisions that purportedly undermined the very purpose of the coverage, of

providing benefits in the occurrence of business interruption and incurring extended expenses.

       34.     The purported exclusions of the Policy that Defendant has or are expected to raise

in defense of Plaintiff’s claim under the Civil Authority coverage of the Policy are contradictory

to the provision of Civil Authority Order coverage and violates the public policy of the State of

New York and other states as a contract of adhesion and hence is not enforceable against Plaintiff

or class members.

       35.     Access to Plaintiff’s business was prohibited by Civil Authority Orders which

precluded Plaintiff and class members from operating their insured properties in the manner

intended, for which such insurance was purchased. The Policy provides for coverage for actual

loss of business sustained and actual expenses incurred as a covered loss caused by the

prohibitions of the Civil Authority Orders in the area of Plaintiff’s Insured Property, which applies

to circumstances presented by the Plaintiff and class members.

       36.     The reasonable expectations of Plaintiff and the class, i.e., an objectively reasonable

interpretation by the average policyholder of the coverage that was being provided, was that the

business interruption coverage included coverage when a civil authority forced closure of the

business for an issue of public safety involving the COVID-19 pandemic in the immediate area

surrounding the Insured Property.



                                                 7
        Case 7:20-cv-03565-PMH Document 18 Filed 06/29/20 Page 8 of 37




       37.     The Policy does not exclude the losses suffered by Plaintiff and therefore, the

Policy does provide coverage for the losses incurred by Plaintiff.

       38.     Plaintiff suffered direct loss or damage within the definitions of the Policy as loss

of use of property as it was intended to be used, as here, constitutes loss or damage.

       39.     The virus and bacterium exclusions do not apply because Plaintiff’s losses were not

solely caused by a virus, bacterium or other microorganism. Instead, Plaintiff’s losses were caused

by the entry of Civil Authority Order, particularly those by Governor Cuomo and by the New York

Department of Health, to mitigate the spread of COVID-19.

       40.     The Civil Authority Order prohibited access to Plaintiff and the other Class

members’ Covered Property, and the area immediately surrounding Covered Property, in response

to dangerous physical conditions described above resulting from COVID-19.

       41.      As a result of the presence of COVID-19 and the Civil Authority Order, Plaintiff

and the other Class members lost Business Income and incurred Extra Expense.

       42.     Based on information and belief, Defendant has accepted the policy premiums with

no intention of providing any coverage for business losses or the Civil Authority extension due to

a loss and shutdown from a pandemic. Plaintiff contacted its insurance agent to make a claim under

the policy and was told that Defendant would reject the claim which denial, upon information and

belief, extends to all class members

 II.   The Coronavirus Pandemic

       43.     The scientific community, and those personally affected by the virus, recognize

COVID-19 as a cause of real physical loss and damage. It is clear that contamination of the Insured

Property is a direct physical loss requiring remediation to clean the surfaces of the daycare center

constituting the Insured Property.



                                                 8
         Case 7:20-cv-03565-PMH Document 18 Filed 06/29/20 Page 9 of 37




       44.     The virus that causes COVID-19 remains stable and transmittable in aerosols for

up to three hours, up to four hours on copper, up to 24 hours on cardboard and up to two to three

days on plastic and stainless steel. See https://www.nih.gov/news-events/news-releases/new-

coronavirus-stable-hours-surfaces (last visited April 9, 2020).

       45.     The CDC has issued a guidance that gatherings of more than 10 people must not

occur. People in congregate environments, which are places where people live, eat, and sleep in

close proximity, face increased danger of contracting COVID-19.

       46.     On March 11, 2020 the World Health Organization (“WHO”) made the assessment

that     COVID-19          shall     be      characterized        as    a      pandemic.        See

https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-media-

briefing-on-covid-19---11-march-2020.

       47.     The global Coronavirus pandemic is exacerbated by the fact that the deadly virus

physically infects and stays on surfaces of objects or materials, “fomites,” for up to twenty-eight

(28) days.

       48.     A particular challenge with the novel coronavirus is that it is possible for a person

to be infected with COVID-19 but be asymptomatic. Thus, seemingly healthy people unknowingly

spread the virus via speaking, breathing, and touching objects.

       49.     While infected droplets and particles carrying COVID-19 may not be visible to the

naked eye, they are physical objects which travel to other objects and cause harm. Habitable

surfaces on which COVID-19 has been shown to survive include, but are not limited to, stainless

steel, plastic, wood, paper, glass, ceramic, cardboard, and cloth.

       50.     China, Italy, France, and Spain have implemented the cleaning and fumigating of

public areas prior to allowing them to re-open publicly due to the intrusion of microbials.



                                                 9
         Case 7:20-cv-03565-PMH Document 18 Filed 06/29/20 Page 10 of 37




        51.     A French Court has determined that business interruption coverage applies to the

COVID-19 Pandemic. See https://www.insurancejournal.com/news/international/2020/05/22/569710.htm.

        52.     The determination by a Court of another country that coverage exists is consistent

with public policy that in the presence of a worldwide Pandemic, such as COVID-19, businesses

that possess business interruption insurance coverage should recover their losses from the

insurance carriers.

III.    Civil Authority for New York

        53.     On March 7, 2020, New York Governor Andrew Cuomo declared a Disaster

Emergency for the entire state of New York as a result of COVID-19.

        54.     On March 12, 2020, Governor Cuomo set restrictions on large gatherings.

        55.     On March 20, 2020, the State of New York issued a stay-at-home order that all non-

essential workers must stay at home as a result of the COVID-19 pandemic.

        56.     On April 17, 2020, the State of New York ordered all individuals over the age of

two to wear a face covering when in a public place.

        57.     Plaintiff’s daycare centers are unable to operate at full capacity as a direct

consequence of the Civil Authority stay-at-home orders for public safety issued by the Governor

of New York and the State of New York generally. To support the heroes in the combat of COVID-

19, i.e., the first-responders, doctors, nurses, and other essential workers who themselves required

daycare, Plaintiff followed government orders and undertook the arduous task of looking after

these essential workers’ children. Accordingly, Plaintiff has submitted a claim to its insurance

carrier related to such losses.

        58.     Further, on April 10, 2020, President Trump, expressing the expectations of the

average policyholder, supported insurance coverage for business loss like that suffered by the

Plaintiff:

                                                10
       Case 7:20-cv-03565-PMH Document 18 Filed 06/29/20 Page 11 of 37




              REPORTER: Mr. President may I ask you about credit and debt as
              well. Many American individuals, families, have had to tap their
              credit cards during this period of time. And businesses have had to
              draw down their credit lines. Are you concerned Mr. President that
              that may hobble the U.S. economy, all of that debt number one? And
              number two, would you suggest to credit card companies to reduce
              their fees during this time?

              PRESIDENT TRUMP: Well it’s something that we’ve already
              suggested, we’re talking to them. Business interruption insurance,
              I’d like to see these insurance companies—you know you have
              people that have paid. When I was in private I had business
              interruption. When my business was interrupted through a hurricane
              or whatever it may be, I’d have business where I had it, I didn’t
              always have it, sometimes I had it, sometimes, I had a lot of different
              companies. But if I had it I’d expect to be paid. You have people. I
              speak mostly to the restaurateurs, where they have a restaurant,
              they’ve been paying for 25, 30, 35 years, business interruption.
              They’ve never needed it. All of a sudden they need it. And I’m very
              good at reading language. I did very well in these subjects, OK. And
              I don’t see the word pandemic mentioned. Now in some cases it is,
              it’s an exclusion. But in a lot of cases I don’t see it. I don’t see it
              referenced. And they don’t want to pay up. I would like to see the
              insurance companies pay if they need to pay, if it’s fair. And they
              know what’s fair, and I know what’s fair, I can tell you very quickly.
              But business interruption insurance, that’s getting a lot money to a
              lot of people. And they’ve been paying for years, sometimes they
              just started paying, but you have people that have never asked for
              business interruption insurance, and they’ve been paying a lot of
              money for a lot of years for the privilege of having it, and then when
              they finally need it, the insurance company says ‘we’re not going to
              give it.’ We can’t let that happen.

https://youtu.be/cMeG5C9TjU (last visited on April 17, 2020) (emphasis added).

       59.    The President is articulating a few core points:

              a.     Business interruption is a common type of insurance. It applies to a variety
                     of business establishments.

              b.     Businesses pay in premiums for this coverage and should reasonably expect
                     they’ll receive the benefit of the coverage.

              c.     This pandemic should be covered unless there is a specific exclusion for
                     pandemics.

              d.     If insurers deny coverage, they would be acting in bad faith.

                                                11
        Case 7:20-cv-03565-PMH Document 18 Filed 06/29/20 Page 12 of 37




               e.      Public policy considerations support a finding that coverage exists and that
                       a denial of coverage would be in violation of public policy.

       60.     These Orders and proclamations, as they relate to the closure of all “non-life-

sustaining businesses,” evidence an awareness on the part of both state and local governments that

COVID-19 causes damage to property. This is particularly true in places where business is

conducted, such as Plaintiff’s, as the requisite contact and interaction causes a heightened risk of

the property becoming contaminated and required constant sanitation and cleaning to avoid spread

of COVID-19.

       61.     Plaintiff did not have the ability or right to ignore these Orders and proclamations

as doing so would expose Plaintiff to fines and sanctions.

       62.     Plaintiff’s adherence to the requirements of these Orders and proclamations was in

furtherance of the protecting the public, the public’s good, supportive of public policy to attempt

to minimize the risk of spread of COVID-19 and consistent with it complying with the Civil

Authority Orders entered.

IV.    Other States

       63.     The shut-down Civil Authority Orders issued by New York authorities covering

New York non-essential businesses are similar to Civil Authority Orders that were issued

nationwide by state and local civil authorities during the course of the class period. See

https://www.wsj.com/articles/a-state-by-state-guide-to-coronavirus-lockdowns-11584749351.

             1. Alabama

                   Travel outside home: Only for essential needs/work.

                   Gatherings: 10-person limit.

                   Businesses: Nonessential businesses are closed to the public, including
                    entertainment venues, fitness centers, salons, nail parlors and certain retailers.

                   Quarantines: No statewide directive.

                                                 12
Case 7:20-cv-03565-PMH Document 18 Filed 06/29/20 Page 13 of 37




         Bars/restaurants: Dine-out only.

         Beaches/parks: Beaches closed.

  2. Alaska

         Travel outside home: Only for essential needs/work.

         Gatherings: 10-person limit.

         Businesses: Nonessential businesses are limited to minimum operations or
          remote work.

         Quarantines: Travelers from out of state must self-quarantine for 14 days.

         Bars/restaurants: Dine-out only.

         Beaches/parks: Unless locally restricted, open with social distancing.

  3. Arkansas

         Travel outside home: The governor has not issued a stay-at-home order.

         Gatherings: 10-person limit; does not apply to unenclosed outdoor spaces or
          places of worship.

         Businesses: Gym and entertainment venues are closed. Hotels, motels and
          vacation rentals are restricted to authorized guests.

         Quarantines: No statewide directive.

         Bars/restaurants: Dine-out only.

         Beaches/parks: State parks remain operational during the daytime.

  4. Arizona

         Travel outside home: Residents are advised to limit travel outside the home.

         Gatherings: Residents are advised to avoid gatherings.

         Businesses: Nonessential businesses can reopen with enhanced physical
          distancing and safety measures in place.

         Quarantines: No statewide directive.

         Bars/restaurants: Restaurants and bars can reopen with safety precautions.


                                      13
Case 7:20-cv-03565-PMH Document 18 Filed 06/29/20 Page 14 of 37




         Beaches/parks: Unless locally restricted, open with social distancing.

  5. California

         Travel outside home: Only for essential needs/work.

         Gatherings: Gatherings in a single room or place are prohibited. Visitation to
          hospitals, nursing homes and other residential care facilities is restricted.

         Businesses: Nonessential businesses are closed.

         Quarantines: No statewide directive.

         Bars/restaurants: Dine-out only.

         Beaches/parks: Some parks are fully closed. Local jurisdictions have closed
          some beaches.

  6. Colorado

         Travel outside home: Only for essential needs/work.

         Gatherings: Public and private gatherings of any number are prohibited with
          limited exceptions.

         Businesses: Nonessential businesses are limited to minimum operations or
          remote work.

         Quarantines: No statewide directive.

         Bars/restaurants: Dine-out only.

         Beaches/parks: State parks remain open, but playgrounds, picnic areas and
          campgrounds are closed.

  7. Connecticut

         Travel outside home: Only for essential needs/work.

         Gatherings: Five-person limit for social and recreational gatherings; 50-person
          limit for religious services.

         Businesses: Nonessential businesses must suspend all in-person operations.

         Quarantines: No statewide directive. Out-of-state visitors are strongly urged
          to self-quarantine.

         Bars/restaurants: Dine-out only.

                                      14
Case 7:20-cv-03565-PMH Document 18 Filed 06/29/20 Page 15 of 37




        Beaches/parks: Trails and grounds of state parks and forests are open with
         social distancing.

  8. Delaware

        Travel outside home: Only for essential needs/work.

        Gatherings: 10-person limit.

        Businesses: Nonessential businesses are limited to minimum operations or
         remote work.

        Quarantines: Visitors from out of state who are not just passing through must
         self-quarantine for 14 days.

        Bars/restaurants: Dine-out only.

        Beaches/parks: Beaches are closed except for exercise or dog walking. State
         parks remain open with restricted activity.

  9. Florida

        Travel outside home: Senior citizens and those with significant medical
         conditions may not leave home unless for essential needs or to go to an essential
         job.

        Gatherings: No social gatherings in a public space with religious exemptions.

        Businesses: Nonessential services are closed to the public. Gun stores remain
         open.

        Quarantines: Visitors from outbreak hot spots, such as the New York tri-state
         area, must self-quarantine for 14 days.

        Bars/restaurants: Dine-out only.

        Beaches/parks: Florida state parks are closed. Most beaches are closed.

  10. Georgia

        Travel outside home: Mandated social distancing and recommended mask-
         wearing outside. Older and at-risk residents can leave only for essential
         needs/work with limited visitors.

        Gatherings: 10-person limit, not applying to incidental or transitory groups of
         people going by each other.



                                      15
Case 7:20-cv-03565-PMH Document 18 Filed 06/29/20 Page 16 of 37




         Businesses: Nonessential businesses and other entities may not permit
          gatherings at their premises.

         Quarantines: No statewide directive.

         Bars/restaurants: Dine-in allowed with capacity limits,               sanitation
          requirements and dozens of other precautionary measures.

         Beaches/parks: Open, with social distancing.

  11. Hawaii

         Travel outside home: Only for essential needs/work.

         Gatherings: 10-person limit.

         Businesses: Nonessential businesses are limited to minimum operations or
          remote work. Essential services must implement separate operating hours for
          high-risk populations.

         Quarantines: Travelers from out of state must self-quarantine for 14 days.

         Bars/restaurants: Dine-out only.

         Beaches/parks: Most state parks and public beaches are closed. All camping
          and lodging at parks is suspended.

  12. Idaho

         Travel outside home: Only for essential needs/work.

         Gatherings: Nonessential gatherings are prohibited. Visits to hospitals,
          nursing homes and residential-care facilities are restricted.

         Businesses: Nonessential businesses are limited to minimum operations or
          remote work. Drive-in theaters and churches are permitted.

         Quarantines: Persons entering the state of Idaho are required to self-quarantine
          for 14 days.

         Bars/restaurants: Dine-out only.

         Beaches/parks: No camping in state parks.

  13. Illinois

         Travel outside home: Only for essential needs/work.


                                       16
Case 7:20-cv-03565-PMH Document 18 Filed 06/29/20 Page 17 of 37




        Gatherings: 10-person limit.

        Businesses: Nonessential businesses are limited to minimum operations or
         remote work.

        Quarantines: No statewide directive.

        Bars/restaurants: Dine-out only.

        Beaches/parks: State parks, fish and wildlife areas, recreational areas and
         historic sites are closed.

  14. Indiana

        Travel outside home: Only for essential needs/work.

        Gatherings: 10-person limit.

        Businesses: Nonessential businesses are limited to minimum operations or
         remote work.

        Quarantines: No statewide directive.

        Bars/restaurants: Dine-out only.

        Beaches/parks: Hiking, biking, fishing, boating, birding, hunting and camping
         are allowed with social distancing.

  15. Iowa

        Travel outside home: The governor has not issued a stay-at-home order.

        Gatherings: Limited to 10 people.

        Businesses: Nonessential retail businesses are closed.

        Quarantines: No statewide directive.

        Bars/restaurants: Dine-out only.

        Beaches/parks: Parks remain open. Campgrounds are closed.

  16. Kansas

        Travel outside home: Only for essential needs/work.

        Gatherings: 10-person limit, exempting funerals and religious services with
         social distancing.

                                     17
Case 7:20-cv-03565-PMH Document 18 Filed 06/29/20 Page 18 of 37




        Businesses: Residents may not leave home to patronize nonessential
         businesses, such as hair salons.

        Quarantines: Kansas residents who traveled to California, Florida, New York
         or Washington state after March 14—or visited Illinois or New Jersey after
         March 22—must self-quarantine for 14 days. The same applies to anybody who
         had close contact with a Covid-19 patient.

        Bars/restaurants: Dine-out or curbside service only.

        Beaches/parks: Most parks are open.

  17. Kentucky

        Travel outside home: Travel outside the state is restricted to essential
         needs/work.

        Gatherings: Mass gatherings prohibited; smaller gatherings are allowed with
         social distancing.

        Businesses: Nonessential retail must close.

        Quarantines: Anybody coming in from out of state—including residents—
         must self-quarantine for 14 days upon return.

        Bars/restaurants: Dine-out only.

        Beaches/parks: State parks closed for overnight stays.

  18. Louisiana

        Travel outside home: Only for essential needs/work.

        Gatherings: 10-person limit.

        Businesses: Nonessential businesses are limited to minimum operations or
         remote work.

        Quarantines: No statewide directive.

        Bars/restaurants: Dine-out only.

        Beaches/parks: Some state parks are open for fishing, hiking and biking during
         the day.

  19. Maine



                                     18
Case 7:20-cv-03565-PMH Document 18 Filed 06/29/20 Page 19 of 37




        Travel outside home: Only for essential needs/work. No use of public
         transportation unless absolutely necessary. .

        Gatherings: 10-person limit.

        Businesses: Nonessential businesses are limited to minimum operations or
         remote work.

        Quarantines: Travelers arriving in Maine, regardless of their state of
         residency, must self-quarantine for 14 days.

        Bars/restaurants: Dine-out only.

        Beaches/parks: Numerous parks and beaches closed.

  20. Maryland

        Travel outside home: Only for essential needs/work.

        Gatherings: 10-person limit.

        Businesses: Nonessential businesses are limited to minimum operations or
         remote work. Senior-citizen activities centers are closed.

        Quarantines: People traveling into Maryland from anywhere outside
         Maryland are required to self-quarantine for 14 days with limited exceptions.
         (Guidance)

        Bars/restaurants: Dine-out only.

        Beaches/parks: State park beaches are closed. Some parks remain open.

  21. Massachusetts

        Travel outside home: People and especially older adults are strongly advised
         to stay home as much as possible. (Advisory)

        Gatherings: 10-person limit. Applies to confined spaces, not parks and other
         outdoor spaces.

        Businesses: Nonessential businesses must close their physical workplaces and
         facilities to workers and customers. Groceries must reserve an hour in the
         morning for older customers.

        Quarantines: Arriving travelers from out of state are instructed to self-
         quarantine for 14 days.



                                     19
Case 7:20-cv-03565-PMH Document 18 Filed 06/29/20 Page 20 of 37




        Bars/restaurants: Dine-out only.

        Beaches/parks: No congregating on coastal beaches. State parks are open and
         campgrounds closed.

        Bars/restaurants: Dine-out only.

        Beaches/parks: State parks are open, but campgrounds, overnight lodging
         facilities and shelters are closed.

  22. Minnesota

        Travel outside home: Only for essential needs/work.

        Gatherings: No statewide directive.

        Businesses: Entertainment and performance venues are closed.

        Quarantines: No statewide directive.

        Bars/restaurants: Dine-out only.

        Beaches/parks: Wildlife management areas, state forests and state parks
         remain open. Campgrounds are closed.

  23. Mississippi

        Travel outside home: Only for essential needs/work.

        Gatherings: 10-person limit.

        Businesses: Nonessential businesses are limited to minimum operations or
         remote work.

        Quarantines: No statewide directive.

        Bars/restaurants: Dine-out only.

        Beaches/parks: State parks are open for fishing. Beaches can re-open with
         social distancing.

  24. Missouri

        Travel outside home:

        Gatherings: 10-person limit.



                                    20
Case 7:20-cv-03565-PMH Document 18 Filed 06/29/20 Page 21 of 37




        Businesses: Nonessential businesses must enforce social distancing. Essential
         retailers must limit occupancy.

        Quarantines: No statewide directive.

        Bars/restaurants: Dine-out only.

        Beaches/parks: State parks and trails are open during the day.

  25. Montana

        Travel outside home: Only for essential needs/work.

        Gatherings: Nonessential social and recreational gatherings are prohibited, if
         social distancing ca not be maintained.

        Businesses: Nonessential businesses are limited to minimum operations or
         remote work.

        Quarantines: Nonwork travelers from out of state must self-quarantine for 14
         days.

        Bars/restaurants: Dine-out only.

        Beaches/parks: Open with social distancing.

  26. Nebraska

        Travel outside home: The governor has not issued a stay-at-home order.

        Gatherings: 10-person limit.

        Businesses: No statewide directive.

        Quarantines: No statewide travel quarantine. Mandatory quarantines required
         for Covid-19 patients and households.

        Bars/restaurants: Dine-out only.

        Beaches/parks: No overnight camping at state parks, state recreation areas and
         wildlife management areas.

  27. Nevada

        Travel outside home: Only for essential needs/work.

        Gatherings: People may not congregate in groups of 10 or more.


                                     21
Case 7:20-cv-03565-PMH Document 18 Filed 06/29/20 Page 22 of 37




        Businesses: Recreational, entertainment and personal-care businesses are
         closed, including casinos.

        Quarantines: No statewide directive.

        Bars/restaurants: Dine-out only.

        Beaches/parks: State parks in the greater Las Vegas area, including Valley of
         Fire and Rye Patch are closed. Other state parks remain open for day-use only.

  28. New Hampshire

        Travel outside home: Only for essential needs/work.

        Gatherings: Nine-person limit.

        Businesses: Nonessential businesses are limited to minimum operations or
         remote work.

        Quarantines: No statewide directive.

        Bars/restaurants: Dine-out only

        Beaches/parks: Most park sites are open.

  29. New Mexico

        Travel outside home: Only for essential needs/work.

        Gatherings: Five-person limit in a single room or connected space outside
         residence.

        Businesses: Nonessential businesses must suspend all in-person operations.

        Quarantines: Arriving air travelers must self-quarantine for two weeks.

        Bars/restaurants: Dine-out only.

        Beaches/parks: State parks are closed.

  30. New Jersey

        Travel outside home: Only for essential needs/work.

        Gatherings: 10-person limit.

        Businesses: Nonessential retail businesses must close bricks-and-mortar
         premises. Recreational and entertainment businesses are closed to the public.

                                     22
Case 7:20-cv-03565-PMH Document 18 Filed 06/29/20 Page 23 of 37




        Quarantines: No statewide directive.

        Bars/restaurants: Dine-out only.

        Beaches/parks: Some local beach closures. All state parks and forests are
         closed to the public.

  31. North Carolina

        Travel outside home: Only for essential needs/work.

        Gatherings: 10-person limit.

        Businesses: Nonessential businesses are limited to minimum operations or
         remote work.

        Quarantines: No statewide directive.

        Bars/restaurants: Dine-out only.

        Beaches/parks: People may go to public parks and outdoor recreation areas
         unless locally restricted.

  32. North Dakota

        Travel outside home: The governor has not issued a stay-at-home order.

        Gatherings: No statewide directive.

        Businesses: Personal-care services and recreational facilities are closed.

        Quarantines: Mandatory quarantine for residents returning from abroad or
         domestic travelers returning from a state with widespread community infection.

        Bars/restaurants: Dine-out only.

        Beaches/parks: State parks are open for day-use only.

  33. Ohio

        Travel outside home: Only for essential needs/work.

        Gatherings: 10-person limit.

        Businesses: Nonessential businesses and operations must cease all activities
         except minimum basic operations.



                                      23
Case 7:20-cv-03565-PMH Document 18 Filed 06/29/20 Page 24 of 37




        Quarantines: Travelers arriving in Ohio should self-quarantine for 14 days
         with limited exceptions.

        Bars/restaurants: Dine-out only.

        Beaches/parks: Wildlife areas, forests and nature preserves remain open.

  34. Oklahoma

        Travel outside home: Vulnerable individuals (older residents and those with
         underlying medical problems) are directed to stay home except when running
         essential errands or commuting to critical infrastructure jobs.

        Gatherings: 10-person limit. No visitors at nursing homes, retirement or long-
         term care facilities.

        Businesses: Nonessential businesses must suspend services.

        Quarantines: Arriving travelers from the New York tri-state area, California,
         Louisiana and Washington should self-quarantine for 14 days with limited
         exceptions.

        Bars/restaurants: Dine-out only.

        Beaches/parks: Hiking trails, picnic tables, fishing areas and boat ramps are
         available for outdoor recreation.

  35. Oregon

        Travel outside home: Only for essential needs/work.

        Gatherings: Gatherings over 25 people are canceled statewide. Oregonians are
         urged to avoid gatherings of 10 people.

        Businesses: Nonessential business closures.

        Quarantines: No statewide directive.

        Bars/restaurants: Dine-out only.

        Beaches/parks: No daytime or overnight visitors are permitted at any state
         park.

  36. Pennsylvania

        Travel outside home: Only for essential needs/work.



                                     24
Case 7:20-cv-03565-PMH Document 18 Filed 06/29/20 Page 25 of 37




        Gatherings: Gatherings are generally prohibited.

        Businesses: Non-life-sustaining businesses must close or operate remotely.

        Quarantines: No statewide directive.

        Bars/restaurants: Dine-out only.

        Beaches/parks: Trails, lakes, roads and parking are limited to “passive and
         dispersed recreation.”

  37. Rhode Island

        Travel outside home: Only for essential needs/work.

        Gatherings: Five-person limit.

        Businesses: Noncritical retail businesses must cease operations.

        Quarantines: Mandatory two-week quarantine for out-of-state visitors.

        Bars/restaurants: Dine-out only.

        Beaches/parks: State beaches and parks are closed.

  38. South Carolina

        Travel outside home: Only for essential needs/work.

        Gatherings: Gatherings of three or more are prohibited if deemed a threat to
         public health.

        Businesses: Nonessential businesses are limited to minimum operations or
         remote work.

        Quarantines: No statewide directive.

        Bars/restaurants: Dine-out only.

        Beaches/parks: Public beaches and access points to lakes, rivers and
         waterways are closed. Local restrictions on parks.

  39. South Dakota

        Travel outside home: The governor has not issued a stay-at-home order.

        Gatherings: Unnecessary gatherings of 10 or more prohibited.


                                     25
Case 7:20-cv-03565-PMH Document 18 Filed 06/29/20 Page 26 of 37




        Businesses: No statewide directive.

        Quarantines: No statewide directive.

        Bars/restaurants: No statewide directive.

        Beaches/parks: No statewide directive.

  40. Tennessee

        Travel outside home: Only for essential needs/work.

        Gatherings: Social gatherings of 10 or more people prohibited.

        Businesses: Nonessential businesses are limited to minimum operations or
         remote work.

        Quarantines: No statewide directive.

        Bars/restaurants: Dine-out only.

        Beaches/parks: Most state parks have reopened for day-use only.

  41. Texas

        Travel outside home: Texans must minimize in-person contact with people
         who are not in the same household. (A number of major counties have more
         explicit stay-at-home orders.) No visits to nursing homes or long-term care
         facilities unless providing critical assistance.

        Gatherings: 10-person limit.

        Businesses: No eating or drinking at bars and restaurants or visits to gyms,
         massage establishments, tattoo studios, piercing studios and cosmetology
         salons.

        Quarantines: Air travelers flying to Texas from New York, New Jersey,
         Connecticut, California, Louisiana or Washington—or Atlanta, Chicago,
         Detroit, Miami—must self-quarantine for 14 days.

        Bars/restaurants: Dine-out only.

        Beaches/parks: Many state parks remain open. Some beaches are closed or
         limited to restricted activities.

  42. Utah



                                     26
Case 7:20-cv-03565-PMH Document 18 Filed 06/29/20 Page 27 of 37




        Travel outside home: High-risk individuals (older residents and those with
         serious underlying medical conditions) may leave only for essential
         needs/work. Others must stay home whenever possible.

        Gatherings: 10-person limit recommended.

        Businesses: Businesses must minimize face-to-face contact with high-risk
         employees.

        Quarantines: Two-week quarantine after traveling out of state or exposed to a
         person with Covid-19 symptoms.

        Bars/restaurants: Dine-out only.

        Beaches/parks: State parks open to all visitors, except parks under local health
         order restrictions.

  43. Vermont

        Travel outside home: Only for essential needs/work.

        Gatherings: Nonessential gatherings are limited to 10 people.

        Businesses: Nonessential businesses are limited to minimum operations or
         remote work.

        Quarantines: Visitors must self-quarantine for two weeks unless traveling for
         an essential purpose.

        Bars/restaurants: Dine-out only.

        Beaches/parks: RV parks and campgrounds are closed with emergency shelter
         exceptions

  44. Virginia

        Travel outside home: Only for essential needs/work.

        Gatherings: 10-person limit.

        Businesses: Recreation and entertainment businesses must close.

        Quarantines: No statewide directive.

        Bars/restaurants: Dine-out only.

        Beaches/parks: Beaches are closed except for fishing and exercising. State
         parks are open for day-use activities. Campgrounds are closed.

                                      27
Case 7:20-cv-03565-PMH Document 18 Filed 06/29/20 Page 28 of 37




  45. Washington

        Travel outside home: Only for essential needs/work.

        Gatherings: All gatherings of people for social, spiritual and recreational
         purposes are prohibited.

        Businesses: Nonessential businesses are limited to minimum operations or
         remote work.

        Quarantines: No statewide directive.

        Bars/restaurants: Dine-out only.

        Beaches/parks: State parks and recreational fisheries are closed.

  46. West Virginia

        Travel outside home: Only for essential needs/work.

        Gatherings: Five-person limit with some exceptions.

        Businesses: Nonessential businesses are limited to minimum operations or
         remote work.

        Quarantines: Two-week mandatory quarantines for people traveling into West
         Virginia from areas of substantial community spread of Covid-19.

        Bars/restaurants: Dine-out only.

        Beaches/parks: Park lodges, cabins and campgrounds are closed.

  47. Wisconsin

        Travel outside home: Only for essential needs/work.

        Gatherings: All public and private gatherings are prohibited with limited
         exceptions.

        Businesses: Nonessential businesses are limited to minimum operations or
         remote work.

        Quarantines: No mandatory quarantine for out-of-state travelers. Self-
         quarantine recommended for out-of-state travelers.

        Bars/restaurants: Dine-out only.

        Beaches/parks: Many state parks are closed. Campgrounds are closed.

                                     28
        Case 7:20-cv-03565-PMH Document 18 Filed 06/29/20 Page 29 of 37




             48. Wyoming

                   Travel outside home: Residents urged but not required to stay home whenever
                    possible.

                   Gatherings: Limited to nine people.

                   Businesses: Theaters, bars, museums, gyms, nightclubs and other public places
                    are closed.

                   Quarantines: People traveling to Wyoming for nonwork purposes must self-
                    quarantine for 14 days.

                   Bars/restaurants: Dine-out only.

                   Beaches/parks: No statewide directive.

                                    CLASS ALLEGATIONS

       64.      Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23(b)(2) on

behalf of the following Class:

                All Child Care Centers insured by Republic-Franklin Insurance
                Company who have been denied business interruption coverage for
                lost income and/or extended expenses as a result of Civil Authority
                Orders issued in response to the COVID-19 pandemic.

       65.      Upon information and belief, Defendant has taken a uniform position that it will

not cover business interruption losses for all daycare centers relying on uniform language

contained in the insurance policies it has issued to childcare centers.

       66.      The exact number of the Class members is unknown as such information is in

exclusive control of Defendant. However, due to the nature and commerce involved, Plaintiff

believes the Class consists of hundreds of insureds nationwide, making joinder of the Class

members impractical.

       67.      Common questions of law and fact affect the right of each Class member. Plaintiff

is seeking Declaratory Relief for all Class members who run daycare centers with similar polices

as that issued to Plaintiff by Defendant. Declaratory relief will permit adjudication of the rights of

                                                 29
        Case 7:20-cv-03565-PMH Document 18 Filed 06/29/20 Page 30 of 37




all parties as to whether Defendant’s policies provide coverage for business interruptions losses

the Class has suffered as a result of Civil Authority Orders.

        68.       Common questions of law and fact that affect the Class members include, but are

not limited to:

                  a. Whether Defendant was legally obligated to pay for business
                     interruption as a result of Civil Authority Orders issued in response to
                     the COVID-19 pandemic;

                  b. Whether Plaintiff and Class members have suffered “property damages”
                     and/or other business income/interruption/extended expense losses in
                     accordance with the terms and conditions of Defendant’s business
                     interruption insurance policies;

                  c. Whether Plaintiff and Class members are excluded from coverage for
                     losses they suffered due to the Civil Authority Orders as a result of the
                     Virus or Bacterial exclusions contained in Defendant’s insurance
                     policies; and

                  d. Whether Defendant is justified in denying Plaintiff and Class members’
                     claims.

        69.       The claims and defenses of Plaintiff, as representative plaintiff, are typical of the

claims and defenses of the Class because Defendant wrongfully denied that its policy covers claims

to Plaintiff and the Class members.

        70.       Plaintiff, as representative plaintiff, will fairly and adequately assert and protect the

interests of the Class.

                  a. Plaintiff has hired attorneys who are experienced in prosecuting class
                     actions and will adequately represent the interests of the Class; and

                  b. Plaintiff has no conflict of interest that will interfere with the
                     maintenance of a class action.

        71.       A class action provides a fair and efficient method for adjudication of the

controversy for the following reasons:




                                                     30
        Case 7:20-cv-03565-PMH Document 18 Filed 06/29/20 Page 31 of 37




                a. Prosecution of separate actions by individual Class members would
                   create a risk of inconsistent and varying results against Defendant when
                   confronted with incompatible standards of conduct; and

                b. Adjudications with respect to individual Class members could, as a
                   practical matter, be dispositive of any interest of other members not
                   parties to such adjudications and substantially impair their ability to
                   protect their interests.

        72.     Defendant has taken steps to discourage the Class from submitting claims under

their policies. For this reason, Declaratory relief for the entire class is appropriate and necessary.

 V.     Impact to Plaintiff

        73.     As a result of the Orders referenced herein, access to Plaintiff’s Insured Property

was in fact no longer available and its business suspended from its intended operations.

        74.     As a consequence of the Orders, Plaintiff completely suspended its ordinary

operations as of March 20, 2020.

        75.     Prior to March 20, 2020, Plaintiff was open. Plaintiff’s daycare center is not a

closed environment, people – staff, customers, community members, and others – constantly cycle

in and out of the centers. Accordingly, there is an ever-present risk that the Insured Property is

contaminated and would continue to be contaminated and open access presented an ever-present

risk that people entering the Insured Property could be exposed to COVID-19 and become ill from

such exposure. To eradicate any Coronavirus that was present in the facility, Plaintiff regularly

cleaned and sanitized its facility.

        76.     Plaintiff could not use its property for its intended purpose. Therefore, the novel

coronavirus has caused “direct physical loss of or damage to” Plaintiff’s property insured under

the policy.

        77.     Plaintiff’s business is highly susceptible to rapid person-to-property transmission

of the virus, and vice-versa, because the activities of the customers and the staff require them to


                                                 31
        Case 7:20-cv-03565-PMH Document 18 Filed 06/29/20 Page 32 of 37




work in close proximity to one another within the property and to come in contact with personal

property within the building premises that could contain the COVID-19 novel coronavirus.

       78.     The virus is physically impacting the Insured Property. Any effort by Defendant to

deny the reality that the virus causes physical loss and damage would constitute a false and

potentially fraudulent misrepresentation that could endanger Plaintiff and the public.

       79.     Plaintiff’s practice including the Insured Property, is highly susceptible to

contamination and damage, from, among other things, the rapid person-to-person and person-to-

property contamination as COVID-19 is carried into the Insured Property from the surrounding

area and other contaminated and damaged premises.

       80.     Because of the nature of COVID-19 as described above, relating to its persistence

in locations and the prospect of causing asymptomatic responses in some people, the risk of

infection to persons is not only high, but could cause persons with asymptomatic responses to then

come into contact with others who would not be so fortunate as to suffer merely an asymptomatic

response, and instead suffer serious illness.

       81.     The Civil Authority Orders entered by the state and local government were in the

exercise of authority to protect the public and minimize the risk of spread of disease.

       82.     Even with the entry of these Civil Authority Orders there remained physical impact

not only in and within Plaintiff’s business property but in and around the surrounding location of

Plaintiff’s business property in light of COVID-19 presence not being detectable other than

through microscopic means, and occurrence of illness.

       83.     The entry of the Civil Authority Orders to mitigate health risks to the public by

attempting to prevent COVID-19 contamination, through the closing businesses and ordering

persons to stay at home resulted in a physical impact on Plaintiff’s business and Insured Property.



                                                32
        Case 7:20-cv-03565-PMH Document 18 Filed 06/29/20 Page 33 of 37




       84.     Plaintiff specifically sought coverage for business interruption losses and extended

expenses and paid premiums for such coverage and with an expectation that the Policy Plaintiff

purchased provided such coverage, with no disclosures to the contrary being made to Plaintiff by

Defendant or its agents.

       85.     Plaintiff had no choice but to comply with the Civil Authority Orders, for failure to

do so would have exposed Plaintiff and his business to fines and sanctions. Plaintiff’s compliance

with mandates resulted in Plaintiff suffering business losses, business interruption and extended

expenses of the nature that the Policy covers and for which Plaintiff’s reasonable expectation was

that coverage existed in exchange for the premiums paid. As a result of these Orders, Plaintiff has

incurred, and continues to incur, among other things, a substantial loss of business income and

additional expenses covered under the Policy.

       86.     A declaratory judgment determining that coverage exists under the Policy will

prevent Plaintiff from being left without vital coverage acquired to ensure the survival of its

business due to the shutdown caused by the civil authorities’ response is necessary.

                                      CAUSE OF ACTION

                                   DECLARATORY RELIEF

       87.     Plaintiff re-alleges and incorporates by reference into this cause of action each and

every allegation set forth in each and every paragraph of this Complaint.

       88.     The Declaratory Judgment Act, 28 U.S.C. § 2201(a), provides that in “a case of

actual controversy within its jurisdiction . . . any court of the United States . . . may declare the

rights and other legal relations of any interested party seeking such declaration, whether or not

further relief is or could be sought.” 28 U.S.C. § 2201(a).




                                                 33
        Case 7:20-cv-03565-PMH Document 18 Filed 06/29/20 Page 34 of 37




       89.     An actual controversy has arisen between Plaintiff and Defendant as to the rights,

duties, responsibilities and obligations of the parties under the Policy in that Plaintiff contends and,

on information and belief, Defendant disputes and denies, inter alia, that:

               a. The Orders constitute a prohibition of access to Plaintiff’s Insured Property;

               b. The prohibition of access by the Orders has specifically prohibited access as
                  defined in the Policy;

               c. The Orders trigger coverage;

               d. The Policy provides coverage to Plaintiff for any current and future closures in
                  New York due to physical loss or damage directly or indirectly from the
                  Coronavirus and/or pandemic circumstance under the Civil Authority coverage
                  parameters;

               e. The Policy’s exclusions for virus and bacteria do not apply to the circumstances
                  presented in the lawsuit and the kind and types of damages and losses suffered
                  by Plaintiff;

               f. Defendant’s denial of coverage for losses sustained that were caused by the
                  entry of the Civil Authority Orders referenced, and Plaintiff’s adherence to the
                  Civil Authority Orders violates public policy;

               g. The under the circumstances of this Pandemic and the entry of the Civil
                  Authority Orders referenced, Plaintiff’s had no choice but to comply with the
                  Civil Authority Orders, and that Plaintiff’s compliance resulting in Plaintiff
                  suffering business losses, business interruption and extended expenses is
                  therefore a covered expense;

               h. The Policy provides business income coverage in the event that Coronavirus
                  has directly or indirectly caused a loss or damage at the insured premises or
                  immediate area of the Insured Property; and

               i. Resolution of the duties, responsibilities and obligation of the parties is
                  necessary as no adequate remedy at law exists and a declaration of the Court is
                  needed to resolve the dispute and controversy.

       90.     Plaintiff seeks a Declaratory Judgment to determine whether the Orders constitute

a prohibition of access to Plaintiff’s Insured Property.

       91.     Plaintiff further seeks a Declaratory Judgment to affirm that the Orders trigger

coverage.


                                                  34
        Case 7:20-cv-03565-PMH Document 18 Filed 06/29/20 Page 35 of 37




       92.     Plaintiff further seeks a Declaratory Judgment to affirm that the Policy provides

coverage to Plaintiff for any current and future closures of businesses such as Plaintiff’s in New

York due to physical loss or damage from the Coronavirus and/or the pandemic and the policy

provides business income coverage in the event that Coronavirus has caused a loss or damage at

the Insured Property.

       93.     Plaintiff does not seek any determination of whether the Coronavirus is physically

in or at the Insured Property, amount of damages, or any other remedy other than declaratory relief.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff herein prays as follows:

               a. For a declaration that the Orders constitute a prohibition of access to Plaintiff’s
                  Insured Property.

               b. To certify the class under Rule 23(b)(2).

               c. To direct notice to the class.

               d. For a declaration that the prohibition of access by the Orders is specifically
                  prohibited access as defined in the Policy.

               e. For a declaration that the Orders trigger coverage under the Policy.

               f. For a declaration that the Policy provides coverage to Plaintiff for any current
                  and future closures in New York due to physical loss or damage directly or
                  indirectly from the Coronavirus and/or pandemic circumstance under the Civil
                  Authority coverage parameters.

               g. For a declaration that the Policy’s exclusions for virus and bacteria do not apply
                  to the circumstances presented in the lawsuit and the kind and types of damages
                  and losses suffered by Plaintiff.

               h. For a declaration that Defendant’s denial of coverage for losses sustained that
                  were caused by the entry of the Civil Authority Orders referenced, and
                  Plaintiff’s adherence to the Civil Authority Orders violates public policy.

               i. For a declaration that under the circumstances of this Pandemic and the entry
                  of the Civil Authority Orders referenced, Plaintiff’s had no choice but to comply
                  with the Civil Authority Orders, and that Plaintiff’s compliance resulting in
                  Plaintiff suffering business losses, business interruption and extended expenses
                  is therefore a covered expense.

                                                   35
       Case 7:20-cv-03565-PMH Document 18 Filed 06/29/20 Page 36 of 37




              j. For a declaration that the Policy provides coverage to Plaintiff for any current,
                 future and continued closures of non-essential businesses due to physical loss
                 or damage directly or indirectly from the Coronavirus.

              k. For a declaration that the Policy provides business income coverage in the event
                 that Coronavirus has directly or indirectly caused a loss or damage at the
                 Plaintiff’s Insured Property or the immediate area of the Plaintiff’s Insured
                 Property.

              l. For such other relief as the Court may deem proper.

                             TRIAL BY JURY IS DEMANDED

       Plaintiff hereby demands trial by jury.



Dated: June 29, 2020                                  Respectfully submitted,

                                                      /s/ Michael Weinkowitz
                                                      Arnold Levin, Esq.
                                                      Laurence S. Berman, Esq.
                                                      Frederick Longer, Esq.
                                                      Daniel Levin, Esq.
                                                      Micheal Weinkowitz, Esq.
                                                      LEVIN SEDRAN & BERMAN, L.L.P.
                                                      510 Walnut Street, Suite 500
                                                      Philadelphia, PA 19106-3697
                                                      Telephone: (215) 592-1500
                                                      alevin@lfsblaw.com
                                                      lberman@lfsblaw.com
                                                      flonger@lfsblaw.com
                                                      dlevin@lfsblaw.com
                                                      mweinkowitz@lfsblaw.com

                                                      Richard M. Golomb, Esq.
                                                      Kenneth J. Grunfeld, Esq.
                                                      GOLOMB & HONIK, P.C.
                                                      1835 Market Street, Suite 2900
                                                      Philadelphia, PA 19103
                                                      Telephone: (215) 985-9177
                                                      Facsimile: (215) 985-4169
                                                      rgolomb@golombhonik.com
                                                      kgrunfeld@golombhonik.com




                                                 36
Case 7:20-cv-03565-PMH Document 18 Filed 06/29/20 Page 37 of 37




                                   W. Daniel “Dee” Miles, III, Esq.
                                   Rachel N. Boyd, Esq.
                                   Paul W. Evans, Esq.
                                   BEASLEY, ALLEN, CROW, METHVIN,
                                   PORTIS & MILES, P.C.
                                   P.O. Box 4160
                                   Montgomery, Alabama 36103
                                   Telephone: (334) 269-2343
                                   Facsimile: (334) 954-7555

                                   Counsel for the Representative Plaintiff and
                                   Proposed Class




                              37
